COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of B.R., a Child

Appellate case number:     01-13-00023-CV; 01-13-00024-CV

Trial court case number: 1100845J; 2010-05141J

Trial court:               315th District Court of Harris County

        On January 17, 2013, appellant, Ivan Rodarte, filed motions in both of these cases
challenging the trial court’s orders finding that he is not indigent. See TEX. R. APP. P. 20.1(j)(1).
The motions were filed within 10 days after appellant filed his notices of appeal. See TEX. R.
APP. P. 20.1(j)(2). Nevertheless, the trial court clerk has not filed any clerk’s record related to
indigence, and the court reporter did not file the reporter’s record from the indigence hearing
until February 25, 2013. See TEX. R. APP. P. 20.1(j)(3). As a result, we were unable to rule on
the motion within 10 days after it was filed, the motion was granted by operation of law, and
appellant is entitled to proceed without advance payment of costs. See TEX. R. APP. P. 20.1(j)(4).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(k), (n).
       It is further ORDERED that the District Clerk file with this Court, within 10 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a), and that the Court Reporter file with this Court,
within 10 days of the date of this order and at no cost to appellant, the reporter’s record. See
TEX. R. APP. P. 20.1(k), 35.1(b).
        Appellant’s brief is ORDERED filed with this Court within 20 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 20 days after the date appellant’s brief is
filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court
Date: March 11, 2013